       Case 2:19-cv-00778-SMV-KRS Document 57 Filed 09/02/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

DAVID GAYTAN,

                Plaintiff,

vs.                                                  No.: 2:19-CV-00778-SMV-KRS

STATE OF NEW MEXICO,
STATE POLICE OFFICER A.J. ROMERO
IN HIS OFFICIAL AND PERSONAL
CAPACITIES,

                Defendants.

 ORDER DENYING WITHOUT PREJUDICE DEFENDANTS’ MOTION TO COMPEL
       SUPPLEMENTATION OF PLAINTIFF’S EXPERT DISCLOSURES

        THIS MATTER is before the Court on Defendants’ Motion to Compel Supplementation

of Plaintiff’s Expert Disclosures, (Doc. 42), filed July 24, 2020. Defendants state they are filing

the motion to preserve the issue in the event their Motion for Judgment on the Pleadings and for

Qualified Immunity, (Doc. 40), and Motion to Stay Discovery, (Doc. 41), are not granted. (Doc.

42) at 1, n.1. In an Order entered concurrently with this Order, the Court stayed discovery in this

case until the Motion for Judgment on the Pleadings is ruled on. Therefore, the Court will deny

Defendants’ Motion to Compel Supplementation of Plaintiff’s Expert Disclosures with leave to

refile if this case proceeds.

        IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Supplementation

of Plaintiff’s Expert Disclosures, (Doc. 42), is DENIED WITHOUT PREJUDICE. Defendants

may refile the motion after their Motion for Judgment on the Pleadings has been ruled on.

        IT IS SO ORDERED.


                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
